            Case 1:19-cv-00033-CCB Document 15 Filed 05/01/19 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

ROBERT WILLIAMS, also known as                      *
MICHAEL MILLER,
                                                    *
                Plaintiff,
                                                    *       Civil No. CCB-19-33
       v.
                                                    *
WEXFORD HEALTH SOURCES, INC., et al.
                                                    *
          Defendants.
*   *     *     *     *   *    *    *    *    *    *   *     *
REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
                            TO DISMISS

       Defendant, Maryland Department of Public Safety and Correctional Services (DPSCS)1,

by its attorneys, Brian E. Frosh, Attorney General of Maryland and Dorianne A. Meloy,

Assistant Attorney General, replies to Plaintiff’s Response in Opposition to Defendant’s Motion

to Dismiss and states as follows:

       Plaintiff asserts that the Defendant has waived its sovereign immunity by raising not only

sovereign immunity but alternative grounds for dismissal. Plaintiff’s motion utterly fails to cite

any authority in support of this assertion. This assertion is incorrect. Plaintiff has

involuntarily made DPSCS a defendant in federal court. See, ECF 1. Eleventh Amendment

immunity is a jurisdictional bar and can be raised even for the first time on appeal. Mccray v.

Maryland Department of Transportation, et al, 741 F.3d 480, 483 (2014), states:

       Our case law is clear that “because of its jurisdictional nature, a court

1
  Undersigned counsel does not represent the “John Doe” defendants nor the “medical
defendants” (Wexford Health Sources, Inc., Gedion Atnafu, M.D., Zowie Barnes, M.D., Bolaji
Onabajo, M.D., Bernard Alenda, P.A., Wondaye Deressa, CFNP, Robert Giangrandi, P.A.,
Priscilla Momoh, P.A., Ayoku Oketunji, M.D., Titilayo Otunuga, CFNP, and Jennifer Pope,
CFNP). The medical defendants are represented by Gina Smith, Esquire and Samuel T. Wolf,
Esquire and they have filed a Motion to Dismiss the complaint. ECF 5 & 8.
          Case 1:19-cv-00033-CCB Document 15 Filed 05/01/19 Page 2 of 2



        ought to consider the issue of Eleventh Amendment immunity at any time,
        even sua sponte.” Suarez Corp. Indus. v. McGraw, 125 F.3d 222, 227 (4th
        Cir.1997). The Supreme Court has allowed sovereign immunity to be
        claimed for the first time before a Court of Appeals. Edelman [v. Jordan],
        415 U.S.[651 (1974)] at 677–78, 94 S.Ct. 1347 (“[T]he Eleventh
        Amendment defense sufficiently partakes of the nature of a jurisdictional
        bar so that it need not be raised in the trial court.”).

Id. at 483.

        Furthermore, Plaintiff admits that DPSCS is entitled to sovereign immunity. ECF 14, p.

4. Therefore, DPSCS is entitled to dismissal because it is immune from suit2.


                                                    Respectfully submitted,

                                                    BRIAN E. FROSH
                                                    Attorney General of Maryland

                                                                   /s/
                                                    DORIANNE A. MELOY
                                                    Assistant Attorney General
                                                    Federal Bar No. 16362

                                                    St. Paul Plaza - 19th Floor
                                                    200 St. Paul Place
                                                    Baltimore, Maryland 21202
                                                    (410) 576-6429 (Telephone)
                                                    (410) 576-6880 (Telefax)
                                                    E-mail: dmeloy@oag.state.md.us

                                                    Attorneys for Defendant DPSCS
E-Filed: May 1, 2019




2 Plaintiff correctly notes
                          Defendant’s Memorandum in Support of Motion to Dismiss, §III(D)
contains a typographical error in stating that “DPSCS in not immune from suit in federal court”.
ECF 14. The correct statement is “Because DPSCS is immune from suit in federal court…”.
See, ECF 12-1, Defendant’s Memorandum in Support of Motion to Dismiss, §III (A).


                                                2
